Citation Nr: 0321023	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his niece, and a friend


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1948 to October 
1949, and from November 1950 to November 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The RO determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a back disorder.  

In June 1999 the RO determined that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for residuals of a back injury, but denied 
the claim of entitlement to service connection for a back 
disorder on a de novo basis.

In November 1999, the veteran, his niece, and a friend 
provided oral testimony before the undersigned Veterans Law 
Judge via a videoconference hearing with the RO, a transcript 
of which has been associated with the claims file.  

In November 2000 the Board remanded the claim to the RO for 
consideration of additional evidence.  

In June 2002 the RO most recently affirmed the determination 
previously entered.  

In October 2002, the Board undertook internal development of 
the veteran's claim pursuant to authority granted by 67 Fed 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.2(a)(2).  This has been completed.  

An RO determination as to whether evidence is "new and 
material" for the purpose of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  


Accordingly, even though the RO reopened the veteran's claim 
of entitlement to service connection for residuals of a back 
injury, the Board must initially consider the issue of new 
and material evidence and has appropriately characterized the 
issue for appellate review as reported on the title page.  
Barnett, supra.


FINDINGS OF FACT

1.  The RO denied reopening the previously denied claim of 
entitlement to service connection for residuals of a back 
injury in May 1996.  

2.  Evidence received since the RO's May 1996 decision bears 
directly and substantially upon the issue of entitlement to 
service connection for residuals of a low back injury and by 
itself, or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  The probative, competent medical evidence of record 
establishes that the veteran's currently diagnosed severe 
degenerative joint disease (DJD) of the lumbar and cervical 
spine is the result of inservice injury.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1996 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for residuals of a back injury, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2002).  




2.  Residuals of an inservice back injury, currently 
diagnosed as DJD of the lumbar and cervical spine, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the May 1996 rating 
decision wherein the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for residuals of a back injury is 
reported in pertinent detail below.  

The service medical records (SMRs) are unavailable other than 
morning reports which show that the veteran was hospitalized 
in April and May 1949.  There was no indication as to the 
reason for this hospitalization.  There was no report of, or 
treatment for a back disorder during the veteran's second 
period of active service.  

The veteran submitted an undated service record showing that 
he had given a history of being in a car accident in Puerto 
Rico for which he was hospitalized in April 1949 for back 
problems.  

Postservice records reflect that the veteran was seen at a 
private facility in 1974 for treatment of an on-the-job back 
injury.  Myelogram showed L4 disc herniation and surgery 
(lumbar fusion) was accomplished.  Post surgery X-ray showed 
additional narrowing of disc space at L4-5 and posterior 
fusion at L4-5, S1.  There were moderate osteoarthritic 
changes in the lumbar spine with anterior lipping and wedging 
of T12 caused by partial compression of T12.  




Subsequently dated private records reflect that the veteran 
continued to be seen for back complaints over the years.  A 
private orthopedist reported in April 1996 that he had 
examined the veteran the month before.  It was noted that the 
veteran gave a history of having initially injured his back 
in a car accident in 1949.  The veteran currently had gout 
involving multiple joints.  In addition, he had pain and 
crepitus in the joints unaffected by gout, including the 
cervical spine, back, and shoulder.  This was noted to 
probably be due to degenerative joint process that had been 
present for many years and may have been precipitated by the 
accident.  

The evidence associated with the claim subsequent to the May 
1996 rating decision wherein the RO denied reopening the 
claim of entitlement to service connection for residuals of a 
back injury is reported in pertinent part below.  

Additional private treatment records dated in 1974 were added 
to the record.  These records reflect treatment for the 
veteran's back complaints following his on-the-job injury in 
1974.  

Also added to the record were numerous statements dated in 
1997 and 1998 by friends and relatives of the veteran 
attesting to the fact that he had had neck and back problems 
for many years.  One fellow serviceman recalled that the 
veteran experienced neck pain in the early 1950s during 
service.  

In a December 1998 statement which was added to the record in 
January 1999, the veteran's sister recalled that her brother 
had been injured in a car accident in Puerto Rico in 1949, 
and that he was hospitalized for back problems for a period 
of time.  

The veteran, his niece, and a friend provided oral testimony 
in support of his claim before the undersigned Veterans Law 
Judge via a video conference at the RO in November 1999.  A 
transcript of the testimony has been associated with the 
claims file.



Associated with the claims file are private treatment records 
and physicians' statements dated from 1999 -2002.  It was 
noted on more than one occasion that the veteran had given a 
history of initially injuring his spine in a car accident in 
1949.  These records reflect that he has DJD of the cervical 
spine.  A VA examiner determined in February 2003 that the 
veteran had DJD of the lumbar spine.  

It was opined that it was at least as likely as not that the 
veteran's current back condition, diagnosed as DJD of the 
cervical and lumbar spine, had its onset during service.  In 
support of this determination is the fact that the VA 
examiner found that the medical history related by the 
veteran was credible.  


Criteria

New and Material

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).



A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means that 
the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  

What the regional office may have determined in this regard 
is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).


It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  



However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
osteoarthritis/DJD to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2002) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCASA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue on appeal has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a favorable finding.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the RO would only serve to further 
delay resolution of the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Materiality & Finality

The evidence at the time of the RO's May 1996 decision showed 
that the veteran had been hospitalized during service in 1949 
for an undisclosed disability.  The record showed that he had 
incurred an on-the-job back injury in 1974, many years after 
service.  

While the veteran related that his initial back injury was 
the result of a car accident in 1949, it was noted that there 
was no report of, or complaints associated with the veteran's 
back during his second period of service in the early 1950s.  
As there was no report of back problems until after the 
postservice injury, the RO determined that the veteran's 
spine problems were not related to his alleged inservice car 
accident.  

The May 1996 decision wherein the RO last determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for residuals of a back injury 
was not appealed and became final.  Therefore, the Board must 
consider whether new and material evidence has been submitted 
since the May 1996 rating determination.

The evidence added to the record since the May 1996 decision 
includes private treatment records and physicians' statements 
and a February 2003 VA examination report.  Also added was 
the transcript of hearing testimony.

The Board requested a VA examination in order to obtain a 
medical opinion as to whether any current back disorder was 
related to an inservice injury.  The medical examiner, who 
reviewed the veteran's claims file, found that it was at 
least as likely as not that the veteran's current back 
disorder was related to the inservice injury.  The examiner 
also noted that he found the medical history as related by 
the veteran to be credible.  This evidence is in favor of the 
veteran's claim, and as such, is considered new and material 
evidence.  

Also added to the record were private physicians' statements 
wherein the veteran continued to give a history of initial 
back injury from an inservice car accident and lay statements 
attesting to the fact that the veteran initially injured his 
back during service.  

The Board notes that it has long been held that the 
credibility of evidence is to be presumed for the purposes of 
reopening a claim and only after the claim is reopened is the 
credibility and weight to be accorded the evidence to be 
assessed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Presuming the credibility of this record, as required under 
Justus, supra, it is significant enough that it must be 
considered to decide the merits of the claim, as it bears 
directly on the issue of etiology.  Anglin v. West, 11 Vet. 
App. 361m 368 (1998).  

Therefore, the Board finds that the evidence submitted since 
the previous decision contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability.  Hodge, supra.

Accordingly, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


Service Connection

The Board's review of the evidentiary record discloses that 
the veteran was hospitalized in 1949 during service for an 
undisclosed condition.  He has long attested that this 
treatment was for residuals of a back injury incurred in a 
car accident.  Post service records reflect ongoing back 
problems over the years and surgery following a postservice 
back injury in 1974.  Current private and VA records show DJD 
of the cervical and lumbar spine.  




Specifically, a VA medical specialist who examined the 
veteran in February 2003 reviewed the entire evidentiary 
record.  He expressed the opinion that it was as likely as 
not the veteran's DJD of the lumbar spine was the result of 
inservice trauma.  There is no competent medical evidence of 
record to the contrary.  Private records also show that the 
veteran has severe DJD of the cervical spine.  

According to Hickson, supra, there must be evidence of a 
current disability (which is clearly reflected in the medical 
records in this case).  Additionally, there must be medical 
evidence of inservice incurrence or aggravation.  The 
available service records contain documentation that the 
veteran was indeed treated in 1949 for an undisclosed 
condition.  Finally, there must be medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  As the Board noted above, a VA 
medical specialist has linked the current DJD in the spine to 
inservice trauma.

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidentiary record supports a grant of entitlement to 
service connection for DJD of the lumbar and cervical spine.


ORDER

Entitlement to service connection for residuals of a back 
injury diagnosed as DJD of the lumbar and cervical spine is 
granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

